NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted April 30, 2008
                                    Decided April 30, 2008

                                             Before

                              KENNETH F. RIPPLE, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 07‐3326

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Central District of Illinois.

       v.                                             No. 07‐40013‐001

FREDDIE LEE STANLEY,                                  Joe Billy McDade, 
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        Freddie Lee Stanley pleaded guilty to one count of conspiracy to distribute crack
cocaine, 21 U.S.C. §§ 846, 841(a)(1), and three counts of distribution of crack, id. § 841(a)(1). 
The conspiracy involved at least 50 grams of crack, which triggered a mandatory term of 10
years on that count.  Id. 21 U.S.C. § 841(b)(1)(A)(vi).  The district court sentenced Stanley to
10 years on each count, to run concurrently.  Stanley appeals, but his appointed counsel has
moved to withdraw because he cannot discern a nonfrivolous basis for appeal.  See Anders v.
California, 386 U.S. 738 (1967).  We invited Stanley to respond to counsel’s motion, see Cir. R.
51(b), and he has done so.  Our review is limited to the potential issues identified in
counsel’s facially adequate brief and in Stanley’s response.  See United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).
No. 07‐3326                                                                                Page 2

        In his Anders brief counsel identifies only one potential issue: whether Stanley’s
overall prison sentence is reasonable.  We agree with counsel that any argument challenging
the 10‐year term would be frivolous because that was the statutory minimum for the
conspiracy count, and the remaining counts were to run concurrently.  See United States. v.
Duncan, 479 F.3d 924, 930 (7th Cir. 2007); United States v. Lee, 399 F.3d 864, 866 (7th Cir 2005). 
Even though the sentencing guidelines are advisory after United States v. Booker, 543 U.S. 220
(2005), statutory penalties are not, see Duncan, 479 F.3d at 930.

        However, none of this matters because, as part of his plea agreement, Stanley
promised not to appeal his convictions or sentence.  An appeal waiver must be enforced if
entered into as part of a voluntary guilty plea.  See Nunez v. United States, 495 F.3d 544,
545‐46 (7th Cir. 2007).  Counsel does not address whether Stanley wants his guilty pleas set
aside, and Stanley’s response is ambiguous on that issue.  Therefore, the voluntariness of
Stanley’s pleas is not a potential issue.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir.
2002); United States v. Torres, 482 F.3d 925, 925 (7th Cir. 2007).  In any event, Stanley did not
move to withdraw his guilty pleas in the district court, so our review would be for plain
error.  Schuh, 289 F.3d at 974.  And we discern no error, plain or otherwise.  The plea
colloquy substantially complied with Federal Rule of Criminal Procedure 11, see United
States v. Blalock, 321 F.3d 686, 688‐89 (7th Cir. 2003), and therefore any argument challenging
the voluntariness of Stanley’s pleas would be frivolous and his appeal waiver must be
enforced.

     Accordingly, counselʹs motion to withdraw is GRANTED and the appeal is
DISMISSED.